Exhibit 10(ii)(m)

 

THIRD AMENDMENT TO

PURCHASE AND SALE CONTRACT

 

This Third Amendment to Purchase and Sale Contract (this “ Third Amendment”) is
dated as of June 19, 2009 ("Third Amendment Date"), by and between SHELTER
PROPERTIES V LIMITED PARTNERSHIP, a South Carolina limited partnership (“
Seller”), and PRG LAKE JOHNSON MEWS ASSOCIATES, LLC, a North Carolina limited
liability company (“ Purchaser”).

 

RECITALS:

 

WHEREAS, Seller and Pennsylvania Realty Group, Inc., a Pennsylvania corporation,
entered into that certain Purchase and Sale Contract dated May 1, 2009, as
amended by that certain First Amendment to Purchase and Sale Contract dated June
3, 2009, and as assigned by Pennsylvania Realty Group, Inc. to Purchaser on June
9, 2009, as amended by that certain Second Amendment to Purchase and Sale
Contract dated June 15, 2009 (as amended and assigned, the “ Contract”), for
certain real property situated in the County of Wake, State of North Carolina,
commonly known as Lake Johnson Mews, and more specifically described in the
Contract (the " Property"); and

 

WHEREAS, Seller and Purchaser desire to amend the Contract on the terms and
conditions set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Contract and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree to
amend the Contract as follows:

           

1.                  Loan Approval Period Extension.  The Loan Approval Period,
as such term is defined in Section 4.5.9 of the Agreement is hereby extended to
and shall expire upon June 25, 2009.     

2.                  Ratification of Contract.  All terms and provisions of the
Contract not specifically modified or amended by this Third Amendment shall
remain in full force and effect, and the Contract, as expressly modified herein,
is hereby ratified, confirmed and approved in all respects by the parties
hereto.

3.                  General Provisions.  The following provisions shall apply
with respect to this Third Amendment:

(a)                Capitalized terms used, but not otherwise defined, herein
shall have the same meaning as ascribed to such terms in the Contract.

(b)               In the event of any conflict between the Contract and this
Third Amendment, the terms and conditions of this Third Amendment shall control.

(c)                This Third Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


            NOW, THEREFORE, the parties hereto have executed this Third
Amendment as of the Third Amendment Date.

 

 

SELLER:

 

SHELTER PROPERTIES V LIMITED PARTNERSHIP,

a South Carolina limited partnership

 

By:       SHELTER REALTY V CORPORATION,

            a South Carolina corporation,

            its corporate general partner

 

 

            By:  /s/Brian J. Bornhorst

            Name:  Brian J. Bornhorst

            Title:  Vice President

 

 


PURCHASER:

 

 

PRG LAKE JOHNSON MEWS ASSOCIATES, LLC,

a North Carolina limited liability company

 

By:  /s/Jon Goodman

Name:  Jon Goodman

Title:  President